UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-12941 EASTERN LIGHT CAPITAL, INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3240473 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100 Pine Street, Suite 560,San Francisco, California (Address of principal executive office) (zip code) (415) 693-9500 (Registrant’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $0.01 par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T Section 232.405, during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b02 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox EXPLANATORY NOTE Eastern Light Capital, Inc. is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the period ended June 30, 2011, filed with the Securities and Exchange Commission on August 22, 2011 (the “Form 10-Q”), for the sole purpose to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the condensed consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. ITEM 6EXHIBITS AND REPORTS ON FORM 8-K (a)Exhibits Exhibit No. Certificate of Incorporation and Amendment No. 1 (1) Bylaws of the Registrant (1) Certificate of Amendment of Certificate of Incorporation (3) Form of Stock Certificate of Common Shares of the Registrant (2) Form of Indemnity Agreement between the Registrant and its Directors and Officers (1) Power of Attorney of Richard J. Wrensen (4) 31.1 * Sarbanes Certification of Richard J. Wrensen 31.2 * Sarbanes Certification of Andrea Barney 32.1 * Sarbanes Certification Interactive Data Files (filed herewith) * Previously filed. These exhibits were previously contained in Registrant’s Registration Statement filed on Form S-11 with the Commission on September 9, 1996, and are incorporated by reference herein. These exhibits were previously contained in Amendment No. 1 to the Registrant’s Registration Statement filed on Form S-11 with the Commission on January 15, 1997, and are incorporated by reference herein. These exhibits were previously contained in Form 10-Q for the period ending June 30, 1997 filed with the Commission on August 14, 1997, and are incorporated by reference herein. This exhibit was previously contained in Form 10-K for the period ending December 31, 1998 filed with the Commission on April 10, 1999, and is incorporated by reference herein. (b)Reports on Form 8-K. Form 8-K was filed on: · March 30, 2011 to notify late filing of Form 10K. · April 15, 2011 to announce filing of Form 10K. · May 16, 2011 to notify late filing of Form 10Q. · May 19, 2011 to announce filing of Form S-3 (Registration statement under Securities Act of 1933). · May 23, 2011 to announce filing of Form 10Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTERN LIGHT CAPITAL, INCORPORATED Date: August 19, 2011 /s/Richard J. Wrensen Richard J. Wrensen President, Chief Executive Officer and Chief Financial Officer /s/Andrea Barney Andrea Barney Principal Accounting Officer and Controller
